DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 1/29/2021.
Claims 44-63 are pending, with claims 1-43 being cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 50-51, 57, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Rune (USPAN 2015/0118993) in view of Mallick (USPAN 2018/0227961).
Consider claims 44 and 57, Rune discloses a communication method (see paragraph 111, wherein disclosed is said method) and corresponding communications device (see paragraph 13) comprising: 
a communications interface, configured to receive a first message sent by a second device, wherein the first message indicates a bearer configuration of a bearer of the communications device, and the bearer configuration comprises a first bearer configuration or a second bearer configuration, wherein when the first message (see paragraphs 110: in step 220, an initial attach related message is sent from the control node 108 to the terminal 110 comprising information about the determined bearer configuration); and 
at least one processor (see paragraph 13), configured to determine, the bearer configuration based on the first message (see paragraph 111: the terminal 110 establishes a bearer based on the information about the determined bearer configuration received in step 220).
Rune does not specifically disclose a message comprising an initial status of the bearer configuration. 
Mallik teaches a message comprising an initial status of the bearer configuration (see claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rune and combine it with the noted teachings of Mallik. The motivation to combine these references is to provide a method for configuring information for an inactive state (see paragraph 2 of Mallik).

Consider claims 50 and 63, Rune discloses that when the first message does not comprise the first indication information, the first message indicates that the bearer configuration is the second bearer configuration (see paragraph 111: the terminal 110 establishes a bearer based on the information about the determined bearer configuration received in step 220; as such, when the determined bearer configuration is not a first type of bearer configuration, then it would be a second type of bearer configuration).

Consider claim 51, Rune discloses a communication method (see paragraph 111, wherein disclosed is said method), comprising: 
configuring, by a second device, a bearer configuration of a bearer of a first device (see paragraphs 110: in step 220, an initial attach related message is sent from the control node 108 to the terminal 110 comprising information about the determined bearer configuration); and 
sending, by the second device, a first message to the first device, wherein the first message indicates the bearer configuration an, and the bearer configuration comprises a first bearer configuration or a second bearer configuration, and wherein when the first message comprises first indication information, the first message indicates that the bearer configuration is the first bearer configuration (see paragraph 111: the terminal 110 establishes a bearer based on the information about the determined bearer configuration received in step 220).
Rune does not specifically disclose a message comprising an initial status of the bearer configuration. 
Mallik teaches a message comprising an initial status of the bearer configuration (see claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rune and combine it with (see paragraph 2 of Mallik).

Claims 49, 56, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Rune (USPAN 2015/0118993) in view of Mallick (USPAN 2018/0227961) and Wu (USPAN 2016/0192249).
Consider claims 49, 56, and 62, Rune in view of Mallick do not specifically disclose that the first bearer configuration indicates to configure the bearer as a bearer with duplication, or the second bearer configuration indicates to configure the bearer as a split bearer. 
Wu teaches a message comprising an initial status of the bearer configuration (see paragraph 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rune in view of Mallik and combine it with the noted teachings of Wu. The motivation to combine these references is to provide a method for handling a failure in communications with multiple base stations in a wireless communication system (see paragraph 3 of Wu).

Allowable Subject Matter
Claims 45-48, 52-55, and 58-61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412